Title: From George Washington to John Mason, 12 October 1789
From: Washington, George
To: Mason, John


          
            Sir,
            New York, October 12th 1789.
          
          I have received your letter of the 14th of August together with its enclosures, for which, as well as for the polite offer of your services, I beg you to accept my best thanks.
          On the 16th and 25th of August I wrote to the House of Fenwick, Mason and Co. requesting them to furnish me with a quantity of the best claret, which letters, I presume have got to hand. I am Sir, your most obedient Servant
          
            G. Washington.
          
          
            P.S. I enclose to you the first of a set of exchange on Messrs Jauge et du Preis which I will thank you to receive for me when it becomes due.
            It was given for money advanced to a Frenchman who was in distress—to pay his passage to France.
          
        